Citation Nr: 1221241	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  99-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for narcolepsy.

2.  Whether new and material evidence has been received to reopen service connection for sleep apnea on a direct basis.  

3.  Entitlement to service connection for sleep apnea, claimed as secondary to narcolepsy.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September to November 20, 1974.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 1999 rating decision of the RO in North Little Rock, Arkansas.

In May 2001, the Board denied service connection for narcolepsy.  The Veteran appealed to the Veterans Claims Court.  In April 2003, the Court vacated the decision and remanded the issue back to the Board.  VA appealed the decision the United States Court of Appeals for the Federal Circuit (Federal Circuit).  

In April 2004, the Federal Circuit vacated the Veterans Court's April 2003 decision and remanded the matter back to the Veterans Court for further proceedings.  In July 2004, Veterans Court once again vacated the Board's May 2001 decision, and remanded the matter to the Board for readjudication.  This decision by the Veterans Court was affirmed by the Federal Circuit in March 2008.  

In February 2010, the Board reopened service connection for narcolepsy and remanded the claim to the RO for additional evidentiary development.  That development has since been completed, and the issue has been returned to the Board for further appellate action.  The Board will address RO compliance with the remand instructions below.

At the time of the February 2010 remand, the Veteran was represented by Disabled American Veterans (DAV).  In January 2011, during the pendency of the remand, he notified the RO that he wished to revoke his authorization of DAV to represent him.  He has not since appointed another representative and continues here pro se. 

Although the RO reopened service connection for sleep apnea on a direct basis and adjudicated the merits of the issue, the Board must first examine whether the evidence warrants reopening of the claim.  This is significant because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have jurisdiction to review the claim on a de novo basis in the absence of a finding that new and material evidence has been submitted).  

Regarding the Board's differentiation between direct and secondary claims for service connection for sleep apnea, the Board acknowledges that separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006); Bingham v. Principi, 18 Vet. App. 470, 474 (2004) (distinguishing between a "claim" and a "theory" by stating that "direct and presumptive service connection are, by definition, two means (i.e., two theories) by which to reach the same end, namely service connection") aff'd 421 F.3d 1346, 1349 (Fed. Cir. 2005).  

However, in a case where VA had previously denied a claim seeking service connection on a direct basis, a claim for service connection on a secondary basis was considered a new claim.  Harder v. Brown, 5 Vet. App. 183 (1993).  Moreover, bifurcation of a claim generally is within the Secretary's discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc).  

As a final introductory matter, the Board acknowledges the assertion of the Veteran that the issue of service connection for sleep apnea is essentially the same claim as service connection for narcolepsy, and therefore, there should be no new and material evidence requirement regarding service connection for sleep apnea on a direct basis.  The evidence shows, however, that the appealed issue of service connection for narcolepsy predates the first diagnosis of sleep apnea, which appears in a September 1999 VA treatment record.  

Moreover, the RO did not adjudicate service connection for sleep apnea in the March 1999 decision.  A claim for one diagnosed disease or injury is distinguished from a claim for a different diagnosed disease or injury, and the two claims must be considered independently.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  As there was no diagnosis of sleep apnea at the time of the March 1999 decision, and as the RO did not adjudicate service connection for sleep apnea in the March 1999 decision, the issue is appropriately considered as a separate claim. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for sleep apnea on a secondary basis is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during his service.  

2.  The Veteran is presumed to have been in sound condition regarding narcolepsy upon entry into service.

3.  Symptoms of narcolepsy were noted in service and experienced continuously after service.

4.  In an unappealed June 2007 rating decision, the RO denied service connection for sleep apnea; at the time of the denial, the record substantiated a current diagnosis of sleep apnea and in-service symptoms of falling asleep; however, the record did not substantiate a nexus to service. 

5.  The evidence associated with the claims file subsequent to the June 2007 rating decision is not new and material.  



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, narcolepsy was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  New and material evidence having not been submitted, the criteria to reopen service connection for sleep apnea have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Service Connection for Narcolepsy

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Although the Veteran served during a period of war, the evidence does not suggest, and he does not contend, that he engaged in combat with the enemy, or that his claimed narcolepsy or sleep apnea are related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service).  38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."

Turning to the merits of the claim, service treatment records reflect no notation of narcolepsy or any sleep disorder on the enlistment examination report dated in April 1974.  In response to the Board's February 2010 remand, a medical opinion was obtained on the matters of the existence of narcolepsy prior to service and the aggravation of narcolepsy by service.  

The November 2011 VA examiner found that narcolepsy clearly and unmistakably predated entry into service, and also found that narcolepsy was aggravated beyond its natural progress by service.  The basis for the examiner's opinion regarding narcolepsy predating service was what he described as documented sleep problems in high school.  The basis for the opinion regarding aggravation was his finding that the Veteran's disorder got much worse while briefly in service and he was discharged because of sleepiness.  

After a review of all of the evidence, the Board finds that the presumption of soundness at entry into service must attach in this case and is not rebutted.  Despite the VA examiner's reference to a documented history of problems in high school, the Board notes that the evidence relied upon by the examiner regarding the preexistence of narcolepsy was evidence created after service.  In fact, there does not appear to be any pre-service diagnosis of narcolepsy.  

The Veteran responded to requests for pre-service clinical records by reporting that there were no such records.  The only evidence of a preexisting disorder came from his post-service account.  It is notable that his account has not been consistent.  At times he has reported that his symptoms started in service; however, he has primarily reported to VA and to healthcare providers that he experienced similar symptoms prior to service.  For instance, in a May 2004 VA mental health evaluation, he recalled that, as a young child, he often fell asleep during the day.  In school, his teachers told him he slept all the time.  

In any event, the Board finds that the Veteran's post-service account of having symptoms prior to service does not meet the standard of clear and unmistakable evidence that he had narcolepsy prior to service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (the veteran's own account of the pre-service existence of a psychiatric disorder does not constitute evidence that the disorder in fact preexisted service).  

Moreover, given the VA examiner's opinion that there was aggravation of narcolepsy by the Veteran's service, the Board finds that there is not clear and convincing evidence that the Veteran both had narcolepsy prior to service and that such narcolepsy was not aggravated by service.  Accordingly, the Board finds that it is presumed that narcolepsy was absent at entry into service, and the claim now becomes one of direct service connection.  See Wagner, 370 F.3d at 1096.

Service treatment records reveal that, in September 1974, the Veteran was seen by a practical nurse for complaints of "sleeping too much" and not being able to stay awake during class.  He provided a history of the same trouble in the past.  He was advised by the nurse to send for medical records in civilian life and he was returned to duty.  He was discharged from service two months later.  

Service treatment records are negative for a diagnosis of narcolepsy.  While the evidence pertinent to service does not establish that a chronic condition of narcolepsy existed at the time of service, the Board finds that the evidence substantiates that symptoms of narcolepsy were noted in service.  

After service, the Veteran maintains that he experienced continuing symptoms over the years, and that these symptoms affected his employment, his marriage, and his ability to drive.  He reported that he did not seek treatment for many years after service separation, as his experience in service had provided no explanation for the problem.  

The first records of treatment for symptoms of narcolepsy after service are noted in the early 1990s.  A July 1993 private treatment note from a private physician reflects that the Veteran had self-referred for complaints of severe excessive daytime sleepiness.  He reported that his daytime sleepiness began at age 9 or 10, and he had serious problems staying awake in school.  

An August 1998 VA mental health clinic note reflects the Veteran's report that he began having trouble staying awake in high school, and it had been a persistent problem through service and subsequent occupations.  An October 1998 VA neurology consultation reflects that he reported that he had narcolepsy since his service.  VA sleep clinic notes dated in 2008 reflect treatment for obstructive sleep apnea and longstanding narcolepsy.  

Thus, while there was a significant gap in the clinical record following service and prior to the current claim, the Veteran is competent to report his ongoing symptomatology.  While there is a noted variation in his reports of the time of onset of symptoms - some claiming onset prior to service, and some claiming onset in service - this does not discredit his post-service account.  Symptoms are clearly documented in service, and there is at least some evidence at that time (albeit not clear and unmistakable) that this was a longstanding problem.  

In contrast with the conflict in the Veteran's reports as to date of onset, the Board finds that his accounts as to post-service continuity are generally consistent with one another and with the record.  Moreover, they are consistent with his assertion that the problem became more serious in service and was first perceived as a disorder at that time.  Accordingly, the Board finds that his account of continuing symptoms after service is both competent and credible, and that the evidence substantiates continuity of symptomatology after service.  

Next, there is no dispute regarding a current disability of narcolepsy.  The Veteran has been diagnosed by multiple treatment providers, most recently by a November 2011 VA examiner.  While an October 1999 evaluation reflects the examiner's belief that a diagnosis of sleep apnea was more likely the cause of the Veteran's complaints, a subsequent sleep polysomnograph resulted in a confirmed diagnosis of narcolepsy and no diagnosis of sleep apnea.  

Regarding a nexus between the current diagnosis of narcolepsy and service, the evidence is unclear.  In a September 1997 letter, a private physician indicated that he first saw the Veteran in July 1993 and, although he provided a history of onset of symptoms of narcolepsy shortly after entering the service, the physician reported that he had "no way of addressing the issue of whether or not he had the symptoms of narcolepsy preceding his entrance into the military."  In an April 1999 letter, the same physician reflected that he could not offer a "conclusive opinion" regarding whether or not narcolepsy was a significant problem during the Veteran's time in the service.  

A November 2008 VA sleep clinic note reflects that the physician reviewed the Veteran's September 1974 service treatment record, and stated that the Veteran's history of hypersomnia was very longstanding and he suspected it might be due to narcolepsy.  He added that, with the lack of cataplexy it was possible that the diagnosis of narcolepsy could have been missed in service.

Thus, while suggesting that a nexus to service is possible, the above evidence is ultimately inconclusive.  Unfortunately, the November 2011 VA examiner did not directly answer the question posed as to a direct nexus; however, this is not fatal to the claim.  The Board is mindful that an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336 (1997).  

Here, the November 2011 VA examiner concluded that the Veteran's narcolepsy predated service.  As discussed above, VA law precludes the Board from adopting this finding in light of the current evidence.  However, the November 2011 VA examiner specifically found that the Veteran's narcolepsy was worsened beyond its normal progress during service.  As such worsening itself would represent a disability entitled to service connection if a preexisting condition were accepted, the only real dispute centers on the baseline condition at service entry.  

Unlike the examiner, the Board presumes that the Veteran's condition at entry was sound and therefore any subsequent manifestation of narcolepsy is related to service.  The Board finds that, despite deficiencies in wording, the November 2011 opinion brings the evidence for and against a nexus to service at least into relative equipoise.  

In sum, the evidence establishes that, regardless of anecdotal accounts of sleepiness in high school, it was during the Veteran's service that he first experienced symptoms of daytime sleepiness that were significant enough that he sought treatment for them.  Such symptomatology has subsequently been related by the November 2011 VA examiner to a current diagnosis of narcolepsy.  

The Veteran has provided competent evidence of continuous symptoms since service.  As such, the Board finds that competent and credible evidence establishes a current disability of narcolepsy that has been related by competent and credible evidence to the symptomatology noted in service.  With resolution of all reasonable doubt in his favor, the Board finds that service connection for narcolepsy is warranted.  

Claim to Reopen Service Connection for Sleep Apnea on a Direct Basis

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2011).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Veteran does not contend that sleep apnea was incurred in service or is directly related to service.  In February 2012 correspondence, he asserted that he was not seeking service connection on the basis of a direct relationship to service, but solely on the basis of secondary service connection under 38 C.F.R. § 3.310.  Nevertheless, as the denial of the application to reopen was appealed, and as the February 2012 correspondence does not meet the requirements of a withdrawal of an appeal under 38 C.F.R. § 20.204, the Board will address the issue of direct incurrence.  

Historically, the RO denied service connection for sleep apnea on a direct basis in June 2007.  At that time, the medical evidence of record consisted of service treatment records, VA outpatient records and private treatment records.  The service records showed treatment for complaints of "sleeping too much" and not being able to stay awake during class; however, symptoms of sleep apnea were not reported, and service treatment records are negative for a diagnosis of sleep apnea.  

Post service records in the file in June 2007 included an overnight sleep polysomnography study conducted in August 1993, which, although it confirmed a diagnosis of narcolepsy, was notably silent as to sleep apnea.  An October 1999 VA sleep clinic initial evaluation noted a long history of snoring and a family history of sleep apnea.  The examiner thought the Veteran's history was more suggestive of sleep apnea than narcolepsy; however, a private October 1999 sleep study found that, although he snored, sleep apnea had not been witnessed.  The sleep study confirmed a diagnosis of narcolepsy; sleep apnea was not diagnosed.  

A May 2006 psychiatric note indicated that the Veteran was wearing a C-PAP mask at night since January, but this was not helping.  The record in June 2007 also contained a written account of his former wife which described her observation of him falling asleep during the day; however, there was no description of symptoms of sleep apnea.  

Thus, at the time of the June 2007 denial, the evidence substantiated a diagnosis of sleep apnea, but did not substantiate a notation or diagnosis of sleep apnea in service or a nexus between the post-service diagnosis and service.  

Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision; moreover, as will be discussed in detail below, he did not submit new and material evidence within one year of that decision.  Therefore, the decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  

The Veteran applied to have the previously denied claim reopened in June 2010.  Evidence received since the June 2007 decision includes additional VA and private treatment records, additional articles, and additional statements from him and his friends and family.  

The Board notes that while the RO obtained an opinion in November 2011 regarding whether sleep apnea was related etiologically to narcolepsy, the opinion did not address a direct relationship to service.  It is therefore not new and material evidence regarding the direct service connection claim.  

Additional treatment records were added to the file, and these continue to reflect a current diagnosis of sleep apnea.  An October 2005 sleep study confirms the diagnosis of sleep apnea, as 35 apneas were observed during the study; however, this evidence does not address the question of an injury or disease in service or a relationship between sleep apnea and service.  

Regarding the assertions of family members and friends submitted on the Veteran's behalf, these do not specifically address sleep apnea, but address his narcolepsy symptoms of falling asleep.  One simply stated that he came home from the military with a sleeping disorder, and that he did not have the disorder before his service.  

This is acknowledged in the grant of service connection for narcolepsy; however, the statement is too vague to be interpreted as a description of sleep apnea.  Thus, the statements do not provide evidence pertinent to a decision regarding whether sleep apnea is related to service or when sleep apnea, as distinguished from narcolepsy, was first observed.  

Most notable, a December 2009 letter from the Veteran's former wife described her observation of his symptoms at the time of their marriage.  The letter noted his problems staying awake during the day, but did not describe symptoms of sleep apnea.  As the affidavits do not address pertinent symptomatology, the evidence is not new and material.  

The Veteran has submitted numerous articles discussing the symptoms of narcolepsy, as well as the prevalence of complaints of sleep apnea among veterans.  However, these articles do not address whether there is a causal relationship between the Veteran's sleep apnea and his service.

Regarding the Veteran's assertions, as noted above, he has essentially conceded that sleep apnea is not directly related to service and has shifted his arguments to a secondary service connection basis.  To the extent that he has argued a direct service connection theory, it is essentially a belief on his part that sleep apnea is part of or intertwined with narcolepsy.  These assertions are cumulative of assertions made previous to June 2007.  

Under these circumstances, the Board concludes that new and material evidence to reopen service connection for sleep apnea on a direct basis has not been received.  As such, the June 2007 decision remains final, and the appeal is denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Board also acknowledges that the Veteran submitted copies of his service personnel records subsequent to the June 2007 decision.  These appear to be more complete than the service personnel records obtained by the RO.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  

In this case, the Board finds that the personnel records are not relevant to the claim.  They in no way address the existence of sleep apnea in service or symptoms of sleep apnea in service.  Accordingly, the do not provide a basis for reconsideration of the claim in lieu of reopening.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

As the Board is granting service connection for narcolepsy, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Further, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In June 2010, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for sleep apnea on a direct basis, as well as what information and evidence must be submitted by him, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.  

In addition, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006).  The Court elaborated that VA was required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The June 2010 letter informed the Veteran of the date and bases of the previous denial of his claim for service connection for sleep apnea on a direct basis.  He was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  Therefore, the June 2010 letter provided the notice required by the Kent decision.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence pertinent to the application to reopen.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document-gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3).  

Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, records from the Social Security Administration (SSA), post-service VA and private treatment records, articles and medical treatises submitted by the Veteran, personal accounts of his friends and relatives, and his written assertions and personal hearing testimony.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to remand compliance, as noted above, this appeal involves a prior remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  

In this case, the RO substantially complied with the Board's February 2010 remand instructions by obtaining updated VA clinical records, which include a complete copy of the November 25, 2008 VA treatment note, by asking the Veteran to identify any health care providers who treated him for a sleep disorder prior to service, and by scheduling him for an examination to determine the nature and etiology of his narcolepsy.  

The examiner addressed whether the evidence clearly and unmistakably showed that the Veteran had narcolepsy prior to his entry onto active duty, and whether the evidence clearly and unmistakably shows that the preexisting condition was not aggravated by service.  Although the examiner did not answer the question whether it was at least as likely as not that narcolepsy had its onset in service, which should have been addressed in light of the examiner's positive response regarding aggravation, there is no prejudice to the Veteran, as service connection for narcolepsy is being granted.  

Regarding compliance with the July 2004 Veterans Court remand, the Board acknowledges the argument of the Veteran that the remand encompassed the issue of service connection for sleep apnea; however, a review of that remand reveals service connection for sleep apnea was not addressed.  Indeed, the issue had not yet been denied or raised at the RO level.  As service connection for narcolepsy has been granted, the appeal is resolved and there are no further actions necessary regarding the July 2004 remand.



ORDER

Service connection for narcolepsy is granted.

New and material evidence having not been received, the application to reopen service connection for sleep apnea on a direct basis is denied.


REMAND

Regarding service connection for sleep apnea on a secondary basis, a remand is required to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

It is uncontested that the record contains a current diagnosis of sleep apnea, and that service connection is now in effect for narcolepsy.  The sole remaining question regarding service connection for sleep apnea on a secondary basis is whether the evidence substantiates a relationship (causal or by aggravation) between sleep apnea and narcolepsy.  

The Veteran was afforded a VA examination in November 2011 and the examiner provided the following opinion regarding the etiology of sleep apnea: "His sleep apnea was not caused by [n]arcolepsey (sic).  Sleep apnea is an anatomical disease not caused by narcolepsey (sic)."  While the November 2011 opinion addressed the question of secondary causation, it did not address the question of aggravation.  

This case presents certain medical questions which cannot be answered by the Board and a remand for a medical opinion is needed.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the claim for service connection for sleep apnea on a secondary basis is REMANDED for the following actions:

1.  Obtain a supplemental opinion from the examiner who conducted the November 2011 examination.  If the examiner is not available, obtain an opinion from another medical professional.  

If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, he should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims folder must be made available to and reviewed by the reviewer/examiner in conjunction with the examination.  

The reviewer/examiner is asked to address the following:

* is at least as likely as not (i.e., to at least a 50-50 degree of probability) that sleep apnea was permanently worsened beyond its normal progress by service-connected narcolepsy.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Thereafter, readjudicate service connection for sleep apnea on a secondary basis.  If the benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


